J. Irwin Shapiro, J.
This is an application by the guardian ad litem and natural parent of Lisa Bano, an infant, “ seeking an order of this Court for permission to withdraw the sum of $580.00 * * * in order to pay * * * (college) tuition ”.
The bank account in question is presently on deposit in a savings bank subject to the order of this court. The guardian, who is the mother of the infant, states that she “ and her husband are financially unable at the present time to pay” the amount needed for tuition and that she “ and her husband are most desirous of having * * * (their daughter) continue her education * * * an¿ are doing everything within * * * (their) power to assist her in so continuing and obtaining a fine education ’ ’.
The infant applicant is indeed fortunate to have parents who realize the tremendous value of a college education and who are eager to encourage her in her endeavor to seek and obtain higher education and if there weré no other or better means of getting the funds necessary to pay the college tuition I would unhesitatingly grant this application. However, there is another and I believe a better way to achieve the desired end without presently depleting the infant’s funds.
Our Legislature in 1957 evidenced a great deal of foresight by providing a means by which needy students could apply for financial assistance in an endeavor to further their education. For the purpose of coping with the critical need for qualified and educated people who are só necessary to sustain our way of life in a world of ever-increasing challenge, there was created an independent nonprofit organization to administer a self-help student loan program for residents of this State. Under that plan, student loans are obtainable at a borrowing cost of only 3% annually, and the interest and principal are repayable in installments becoming due only after the student is graduated. The infant’s funds on deposit to the credit of this action are presently earning 4%% interest compounded quarterly. The benefit to the infant of applying for student assistance under the statutory plan is therefore quite obvious.
Tuition loan application forms, etc., may be obtained from the New York Higher Education Assistance Corporation, 111 Washington Avenue, Albany, New York 12224.
The application is therefore in all respects denied, without prejudice to renewal if subsequent developments should warrant such renewal,